Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are rejected due to the phrase “wherein all of the status parameters and/or operating parameters determined with reference to the same preparation progress of the recipe form a data base comprising a plurality of the reference parameters for each of the status parameters and operating parameters in the central data storage means”, specifically with respect to the phrase “each of the status parameters and operating parameters” since the status parameters and operating parameters are claimed to include the alternative, i.e. “or”, where the claimed phrase requires each of, i.e. both.  Thus it is unclear if the phrase is with respect to either/or as claimed with respect to the status parameters and/or operating parameters  “determined” or if the claim requires both as claimed “each of the status parameters and operating parameters” “determined” or with respect to the multiple options which define each, i.e. one of weight of the material or temperature of the material and temperature of the heating device of the electric motor driven appliance or speed of a stirrer driven by the motor or with respect to something different altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. (6656515) in view of Buehler (20050193901; ref. cited 2/14/22).
With respect to method claims 1 and 2, Lowry et al. teach a method for operating a data communication network (col. 8 lines 14-18) comprising a central data storage means (col. 8 line 12 computer) and multiple electric motor-driven kitchen appliances (col. 10 lines 40-43) as members of the data communication network (col. 10 lines 40-43), wherein the method comprises operating a motor of one of the electric motor-driven kitchen appliance (col. 4 lines 62-66) for preparing a material (col. 4 lines 33-35) to be prepared based on a recipe (col. 4 lines 33-34; col. 9 lines 45-47), wherein the material to be prepared is prepared in a vessel (col. 8 line 56) of the kitchen appliance via one or a plurality of consecutive preparation steps (col. 7 lines 55-62), the preparation steps including at least one of stirring (col. 8 lines 60-64) and/or heating (col. 6 lines 45-47), wherein a current status parameter of the material to be prepared (col. 6 lines 42-46) and/or a current operating parameter of the kitchen appliance (col. 5 lines 9-10) is determined during preparing the material (col. 6 lines 42-46, col. 5 lines 9-10), the current status parameter being temperature of the material (col. 6 lines 42-46) and the current operating parameter being speed of a stirrer driven by the motor (col. 5 lines 9-10; constant speed, any speed relative without), wherein the kitchen appliance transmits information relating to the recipe currently being used for preparation (col. 8 lines 7-18), as well as the determined status parameter and/or operating parameter to the central data storage means (col. 8 lines 11-18; computer) of a data communications network (col. 8 lines 8-18), wherein the central data storage means includes a plurality of different reference parameters for the same recipe (col.6 lines 38-47; col. 10 lines 33-34; flour specific), 
wherein the reference parameters are status parameters (col. 6 lines 41-47) and/operating parameter (col. 5 lines 9-10) used previously during a preparation (col. 6 lines 23-33 experimentation processor programmed; col. 10 lines 40-43; lines 8-10), wherein for providing the reference parameters members of the data communications network access the central data storage means and store the status parameters and/or operating parameters measured in response to a preparation of the same recipe (col. 6 lines 32-33; col. 10 lines 30-43),
wherein all of the status parameters and/or operating parameters determined with reference to the same preparation progress of the recipe form a data base comprising a plurality of the reference parameters for each of the status parameters and operating parameters in the central data storage means (col. 10 lines 30-43), wherein each currently determined status parameter and/or the each currently determined operating parameter is compared to an average of all the reference parameters corresponding to each status parameter and operating parameter (col. 8 lines 30-34; farinograph) in the central storage means (col. 10 line 9) or to only stored reference parameters from select members of the data communications network (col. 6 lines 15-20 col. 6 lines 23-33 experimentation processor programmed; col. 10 lines 40-43; lines 8-10) for the determined status parameter (col. 6 lines 34-47) and/or determined operating parameter for this recipe (col. 6 lines 1-11).
A correction suggestion for a status parameter and or operating parameter that deviates from the reference parameter is transmitted by the central data storage means (col. 8 line 12 computer; col. 10 lines 40-41 control algorithms at each location relative particular shipment of flour; col. 7 lines 20-25; continue mixing as opposed to stopping; col. 8 lines 43-47 adjust manually), wherein the correction suggestion is transmitted directly by a data communications device of the member (col. 10 lines 39-42) wherein the correction suggestion is configured to correct the preparation of the material in such a way that the material corresponds to or at least approximates a result that is expected according to the recipe (col. 8 lines 65-67) and wherein the correction suggestion further comprises control data that automatically adjusts the operation of the electric motor driven kitchen appliance to correct the preparation of the material (col. 10 lines 30-42 algorithm specific to particular shipment of flour; col. 7 lines 20-25; continue mixing as opposed to stopping; col. 8 lines 43-47 adjust manually). 
Wherein the adjustment (col. 10 lines 39-42; control algorithm) comprises amending a heating time (col. 6 lines 45-47; time relative particular temperature), amending the speed of the stirrer (col. 5 lines 9-10 constant speed; power supplied to motor; col. 5 lines 41-45; power of motor relative causing stirring specified time), or amending a preparation time (col. 6 lines 29-33; col. 6 lines 8-9 predetermined time period; col. 6 lines 25-26; col. 9 lines 3-6), such that during further preparation the current status parameter and/or current operating parameter meets the reference parameters (col. 5 lines 53-60; col. 10 lines 39-42).
Lowry teaches networked cooking appliances and development of control algorithms which are variable and may be adjusted by users to produce a desirable final product (col. 9 lines 48-52).  Lowry teaches experimentation relative a particular application (col. 6 lines 32-33) in addition to teaching manual adjustment of pre-selected variables (col. 8 lines 45-47) and thus one of ordinary skill in the art would have been motivated to look to the art of networked recipe controllers which provide control algorithms in a single location for retrieval as desired by Lowry (col. 10 lines 40-43).
Buehler teaches a same distributed control algorithm to optimize relative a specific (par. 0451).  More specifically Buehler teaches in this situation, a large group of food preparation devices would all prepare the same dish, with slightly different cooking programs, and collect ratings from the respective users on the taste and quality of each dish. These ratings would be used to produce a new set of varied cooking programs for the dish to be cooked and tested, genetically combined, and thereafter the preparation of that dish would tend toward the optimum in terms of taste. The process could be coordinated by a central server, or could be done on a distributed basis with all of the cooking devices communicating with each other. This would result in better recipes without excess effort and testing on the part of a human cooking expert and could go on continuously (par. 0451).
Though Lowry is silent to parameters used previously by members of the data communications network during a preparation where the members are different members.  Importantly Lowry recognizes in order to provide a desired control algorithm, experimenting or testing during an actual process for determining the control algorithm (col. 10 lines 1-5).
Thus since Lowry teaches manual adjustment specific to a user, since Lowry teaches the appliance networked for providing various appliances product specific control algorithms (col. 10 lines 40-43).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the teaching of Buehler which provides user completed parameters to a networked appliance, thus providing both the baseline program for a specific and the advantage of further output (col. 9 lines 14-19) of user specific adjustments (col. 9 lines 49-51) as taught by Lowry which are compiled at a central server relative a large group of food preparation devices which all prepare the same dish, with slightly different cooking programs, and collect ratings from the respective users on the taste and quality of each dish. These ratings would be used to produce a new set of varied cooking programs for the dish to be cooked and tested, genetically combined, and thereafter the preparation of that dish would tend toward the optimum in terms of taste.
Similarly since Lowry teaches wherein each currently determined status parameter and/or the each currently determined operating parameter is compared to an average of all the reference parameters corresponding to each status parameter and operating parameter (col. 8 lines 30-34; farinograph) in the central storage means (col. 10 line 9) or to only stored reference parameters.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the same developed controlling algorithm with access to stored reference parameters from select members of the data communications network as taught by Buehler (par. 0451) thus providing user specific adjustments (col. 9 lines 49-51) as taught by Lowry which are compiled at a central server relative a large group of food preparation devices which all prepare the same dish, with slightly different cooking programs, and collect ratings from the respective users on the taste and quality of each dish. These ratings would be used to produce a new set of varied cooking programs for the dish to be cooked and tested, genetically combined, and thereafter the preparation of that dish would tend toward the optimum in terms of taste (par. 0451).
With respect to claim 2, though Lowry is silent to a display, Lowry teaches a computer and further teaches the kitchen appliance comprising input controls (col. 8 lines 44-45).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a display with respect to the computer and/or inputs as taught by Lowry thus providing “other devices” which Lowry acknowledges relative known components of a computer such as a display for display information.
Alternatively, Buehler teaches a user interface comprising a touch screen (par. 0461) and presentation of information to the user (par. 0462) and an external data communication device for providing information (par. 0461; log in remotely).
Though silent to displaying, Lowery teaches known display devices including computers.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to display the real time sensed data as taught by Lowry on a display and/or of the external data communications device as taught by Buehler for its art recognized purpose of providing the user visual preparation instructions to assist the user in the preparation of the selected recipe.
Wherein a chronologically recurring deviation of a status parameter of a material (2) to be prepared is prepared in the kitchen appliance (col. 7 lines 20-26) and/or a chronologically recurring deviation of an operating parameter of the kitchen appliance (col. 7 lines 15-26) is stored (col. 9 lines 15-19) and is considered in the future preparation of the same (col. 7 lines 8-10; relative same algorithm; considered relative detecting same power spike) and/or of a different recipe (col. 9 lines 48-51) in the form of a deviation from an operating parameter of the kitchen appliance (1) according to the recipe (algorithm specific; col. 9 lines 48-51).  
Wherein information relating to kitchen devices, which are additionally available for a preparation, are transmitted to the central data storage means (col. 4 lines 63-65; mixing time controller; col. 6 lines 41-47).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. (6656515) in view of Buehler (20050193901) and Do et al. (20090258332).
Lowry and Buehler are taken as above with respect to claim 1-2 and 7-8.
Though silent to the kitchen devices detected and identified by a code scanner or image recognition device.  Lowry does teach multiple kitchen devices networked to a single location (col. 10 lines 39-42).  
Do teaches automated preparation of recipes including processing commencing with reading of a barcode or image to detect network access (par. 0082) and/or identify kitchen implements (par. 0069-0080, 0116-0117).
Do teaches detecting and identifying the kitchen devices automatically by means of a code scanner or image recognition device (par. 0116-0117).  Thus since Lowry recognizes the control algorithm dependent on different kitchen machines (col. 4 lines 42-48) and since Do teaches identifying kitchen implements specific to preparing a recipe.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed further provide the code scanner or image recognition device of Do (par. 0069-0080, 0116-0117) into the kitchen appliance as taught by Lowry since control dependent variables depend on the specific size of the machine, its volume, power rating and other factors thus providing the advantage of identifying specific implements such as in the instant case different mixing machines by the processor such that power is supplied by the power source specific the mixing machine which dictate and directly affect the control algorithm to achieve a predefined end point as taught by as taught by Lowry by recognizing specific mixer motors and power sources (col. 4 lines 36-48).

Response to Arguments
With respect to applicants urging directed to the previous 101 rejection.  Applicants claim amendments and urgings are persuasive and thus the 101 rejection has been withdrawn.
With respect to applicants urging Lowry is silent to the claimed parameters relative members of the data communications network during a previous preparation.  Buehler is relied upon to teach such.  
With respect to applicants urging Lowry is silent to different circumstances on the basis of different ingredients of a recipe.  Applicant is urged to col. 10 lines 33-42 which teaches development of the control algorithm comprising the different parameters specific to different shipments of flour.  In addition to teaching user adjustment to produce the desirable product and more specifically corrections specific to variations of ingredients (col. 2 lines 13-18) including variations in ingredient resulting in variations of the final product (col. 2 lines 20-41).
Lowry teaches the claimed, wherein the adjustment (col. 10 lines 39-42; control algorithm) comprises amending a heating time (col. 6 lines 45-47; time relative particular temperature), amending the speed of the stirrer (col. 5 lines 9-10 constant speed; power supplied to motor; col. 5 lines 41-45; power of motor relative causing stirring specified time), or amending a preparation time (col. 6 lines 29-33; col. 6 lines 8-9 predetermined time period; col. 6 lines 25-26; col. 9 lines 3-6), such that during further preparation the current status parameter and/or current operating parameter meets the reference parameters (col. 5 lines 53-60; col. 10 lines 39-42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792